Exhibit 10.4

 

HEALTHIER CHOICES MANAGEMENT CORP.

 

RESTRICTED STOCK AWARD AGREEMENT

 

RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), made as of August 13, 2018
(the “Date of Grant”), between Healthier Choices Management Corp., a Delaware
corporation (the “Company”), and __________ (the “Grantee”).

 

WHEREAS, the Company has adopted the Vapor Corp 2015 Equity Incentive Plan, as
amended (the “Plan”), in order to provide incentive compensation to certain
employees and directors of the Company and its Subsidiaries; and

 

WHEREAS, the Committee has determined to grant to the Grantee an Award of
Restricted Stock (as defined in the Plan) as provided under the Plan and as
described herein to encourage the Grantee’s efforts toward the continuing
success of the Company.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Grant of Restricted Stock.

 

1.1. The Company hereby grants to the Grantee an award of __________ shares of
Restricted Stock (the “Award”). The shares of Restricted Stock granted pursuant
to the Award shall be issued in the form of book entry shares in the name of the
Grantee as soon as reasonably practicable after the Date of Grant and shall be
subject to the execution and return of this Agreement by the Grantee (or the
Grantee’s estate, if applicable) to the Company as provided in Section 9 hereof.

 

1.2. Except as otherwise expressly set forth herein, the capitalized terms used
in this Agreement shall have the same definitions as set forth in the Plan. This
grant and the Award are subject to the terms of the Plan, except as expressly
provided herein.

 

2. Restrictions on Transfer. The shares of Restricted Stock issued under this
Agreement may not be sold, transferred or otherwise disposed of and may not be
pledged or otherwise hypothecated until all restrictions on such Restricted
Stock shall have lapsed in the manner provided in Section 3, 4 or 5 hereof.

 

3. Lapse of Restrictions Generally. Except as provided in Sections 4, 5 and 6
hereof, all of the shares of Restricted Stock issued hereunder (rounded down to
the nearest whole share, if necessary) shall vest, and the restrictions with
respect to such Restricted Stock shall lapse, on the first anniversary of the
Date of Grant.

 

4. Effect of Certain Terminations of Employment. If the Grantee’s employment
terminates as a result of the Grantee’s death, retirement or becoming disabled
after the Date of Grant, all shares of Restricted Stock which have not become
vested in accordance with Section 3 or 5 hereof shall vest, and the restrictions
on such Restricted Stock shall lapse, as of the date of such termination.

 

 

 

 

5. Effect of Change in Control. In the event of a Change in Control at any time
on or after the Date of Grant, all shares of Restricted Stock which have not
become vested in accordance with Section 3 or 4 hereof shall vest, and the
restrictions on such Restricted Stock shall lapse, immediately.

 

6. Forfeiture of Restricted Stock. In addition to the circumstance described in
Section 9(a) hereof, any and all shares of Restricted Stock which have not
become vested in accordance with Section 3, 4 or 5 hereof shall be forfeited and
shall revert to the Company upon the termination by the Grantee, the Company or
its subsidiaries of the Grantee’s employment for any reason other than those set
forth in Section 4 or other than without “Cause” hereof prior to the date on
which such shares of Restricted Stock would otherwise vest. All or any portion
of the Restricted Stock may be forfeited by the Grantee prior to vesting at his
or her sole discretion.

 

7. Delivery of Restricted Stock. A stock certificate with respect to shares
attributable to Restricted Stock for which the restrictions have lapsed shall be
delivered to the Grantee or the Grantee’s estate, if applicable, as soon as
practicable following the date on which the restrictions on such Restricted
Stock have lapsed, free of all restrictions hereunder.

 

8. Dividends and Voting Rights. Subject to the terms of the Plan, upon issuance
of the Restricted Stock, the Grantee shall have all of the rights of a
stockholder with respect to such Stock, including the right to vote the Stock;
provided, however, that the Grantee shall have no right to receive all dividends
or other distributions paid or made with respect thereto.

 

9. Execution of Award Agreement. The shares of Restricted Stock granted to the
Grantee pursuant to the Award shall be subject to the Grantee’s execution and
return of this Agreement to the Company or its designee (including by electronic
means, if so provided) no later than August 14, 2018 (the “Return Date”). If
this Agreement is not so executed and returned on or prior to the Return Date,
the shares of Restricted Stock evidenced by this Agreement shall be forfeited,
and neither the Grantee nor the Grantee’s heirs, executors, administrators and
successors shall have any rights with respect thereto.

 

10. No Right to Continued Employment. Nothing in this Agreement or the Plan
shall interfere with or limit in any way the right of the Company or its
Subsidiaries to terminate the Grantee’s employment, nor confer upon the Grantee
any right to continuance of employment by the Company or any of its Subsidiaries
or continuance of service as a Board member.

 

11. Withholding of Taxes. Except as otherwise agreed by the Company and Grantee,
prior to the delivery to the Grantee (or the Grantee’s estate, if applicable) of
a stock certificate with respect to shares of Restricted Stock for which all
restrictions have lapsed, the Grantee (or the Grantee’s estate) shall pay to the
Company the federal, state and local income taxes and other amounts as may be
required by law to be withheld by the Company (the “Withholding Taxes”) with
respect to such Restricted Stock. By executing and returning this Agreement in
the manner provided in Section 9 hereof, the Grantee (or the Grantee’s estate)
shall be deemed to elect to have the Company withhold a portion of such
Restricted Stock having an aggregate Fair Market Value equal to the Withholding
Taxes in satisfaction of the Withholding Taxes, such election to continue in
effect until the Grantee (or the Grantee’s estate) notifies the Company before
such delivery that the Grantee (or the Grantee’s estate) shall satisfy such
obligation in cash, in which event the Company shall not withhold a portion of
such Restricted Stock as otherwise provided in this Section 11.

 

 2 

 

 

12. Grantee Bound by the Plan. The Grantee hereby acknowledges receipt of a copy
of the Plan and this Agreement, and that he or she has been granted the
opportunity to review and consult with advisors on such agreements, and agrees
to be bound by all the terms and provisions thereof.

 

13. Modification of Agreement. This Agreement may be modified, amended,
suspended or terminated, and any terms or conditions may be waived by the
Company prior to the lapse of restriction. Notwithstanding the foregoing, no
such modification may negatively impact the rights of the Grantee without the
Grantee’s written consent.

 

14. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.

 

15. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Delaware without
giving effect to the conflicts of laws principles thereof.

 

16. Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors.

 

17. Entire Agreement. This Agreement and the Plan constitute the entire
understanding between the Grantee and the Company and its Subsidiaries, and
supersede all other agreements, whether written or oral, with respect to the
Award.

 

18. Headings. The headings of this Agreement are inserted for convenience only
and do not constitute a part of this Agreement.

 

19. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same agreement.

 

[REMINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

 3 

 

 

IN WITNESS WHEREOF, the Company has caused this Restricted Stock Award Agreement
to be executed by its duly authorized representative and Grantee has executed
this Agreement, each as of the Date of Grant.

 

  HEALTHIER CHOICES MANAGEMENT CORP.       By:                  Name:     Title:
          By:     Name:  

 

 

